DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

	The claims are evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) as follows:

Step 1:
	Claims 1 – 10 are directed to a method and therefore fall within the four statutory categories of subject matter.

Step 2A:
	This step asks if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  Step 2A is a two-prong inquiry: in prong 1 it is determined whether a claim recites a judicial exception, and if so, then in prong 2 it is determined if the recited judicial exception is integrated into a practical application of that exception.
	Analyzing claim 1 under prong 1 of step 2A, the language: 
receiving a sensor fusion intent descriptive of desired data from a specified environment;
determining candidate sensors present in the specified environment that may be used to obtain at least a portion of the desired data; and
transforming the sensor fusion intent into a sensor fusion manifest by selecting a plurality of the candidate sensors to obtain respective output data, and by defining at least one action to fuse the respective output data into the desired data, wherein the sensor fusion manifest includes an identification of the selected candidate sensors and the at least one action to fuse the respective output data from the selected candidate sensors into the desired data
 has a scope that encompasses concepts performed in the human mind, e.g., observations, evaluations, judgements, and opinions.  In particular, there is nothing in the claim that forecloses these steps from being performed by a human, mentally or with pen and paper.  It is therefore concluded under prong 1 of step 2A that claim 1 recites a judicial exception in the form of an abstract idea, i.e., mental steps.
	In prong 2 of step 2A it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (1) identifying whether there are any additional elements recited in the claim beyond judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  
	Analyzing claim 1 under prong 2 of step 2A, the claim does not recite any elements in addition to the judicial exception.
It is therefore concluded under prong 2 of step 2A that the recited judicial exception is not integrated into a practical application of that exception.
Step 2B:

It is therefore concluded under step 2B that claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
Dependent claims 2 – 4 and 6 – 9 merely recite further details of an abstract idea of claim 1 and therefor does not represent any additional elements that would integrate the abstract idea into a practical application or represents significantly more than the abstract idea itself.  
Dependent claims 5 and 10 appear to represent instructions to perform the abstract idea on a computer, however, there mere recitation of a generic processor/computer for performing an abstract idea is not sufficient to integrate the judicial exception into a practical application and does not represent integration of the abstract idea into a practical application or significantly more than the abstract idea itself.  

Step 1:
	Claims 11 – 20 are directed to a sensor fusion system and therefore fall within the four statutory categories of subject matter.

Step 2A:
	This step asks if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  Step 2A is a two-prong inquiry: in prong 1 it is determined whether a claim recites a judicial exception, and if so, then in prong 2 it is determined if the recited judicial exception is integrated into a practical application of that exception.
	Analyzing claim 11 under prong 1 of step 2A, the language:
	storing a definition of a plurality of smart objects, the definition of the smart objects including data available from a sensor and/or a method inherent to the sensor;
	storing a plurality of algorithms available to fuse data received from a combination of sensors;
receive a sensor fusion intent descriptive of desired data from a specified environment;
determine candidate sensors present in the specified environment that may be used to obtain at least a portion of the desired data; and
transform the sensor fusion intent into a sensor fusion manifest by selecting a plurality of the candidate sensors to obtain respective output data, and by defining at least one action to fuse the respective output data into the desired data, wherein the sensor fusion manifest includes an identification of the selected candidate sensors and the at least one action to fuse the respective output data from the selected candidate sensors into the desired data.
has a scope that encompasses concepts performed in the human mind, e.g., observations, evaluations, judgements, and opinions.  In particular, there is nothing in the claim that forecloses these steps from being performed by a human, mentally or with pen and paper.  It is therefore concluded under prong 1 of step 2A that claim 11 recites a judicial exception in the form of an abstract idea, i.e., mental steps.
In prong 2 of step 2A it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (1) identifying whether there are any additional elements recited in the claim beyond judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  Additional elements recited by claim 11 are:
a smart object registry storing a definition of a plurality of smart objects, the smart objects being digital replicas of a plurality of sensors in a particular environment;
a sensor fusion tool store storing a plurality of algorithms available to fuse data received from a combination of sensors;
at least one processor.

It is therefore concluded under prong 2 of step 2A that the recited judicial exception is not integrated into a practical application of that exception.
Step 2B:
In step 2B it is determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  The additional elements discussed above in connection with prong 2 of step 2A merely represent implementation of the abstract idea using a generic processor/computer and use of a generic processor/computer to perform functions in its ordinary capacity, e.g., receive, store, or transmit data.
It is therefore concluded under step 2B that claim 11 does not recite additional elements that amount to significantly more than the judicial exception.

Dependent claims 12 – 14 and 16 – 19 merely recite further details of the abstract idea of claim 11 and therefor does not represent any additional elements that would integrate the abstract idea into a practical application or represents significantly more than the abstract idea itself.  
Dependent claims 15 and 20 appear to represent instructions to perform the abstract idea on a computer, however, there mere recitation of a generic processor/computer for performing an abstract idea is not sufficient to integrate the judicial exception into a practical application and does not represent integration of the abstract idea into a practical application or significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
6. 	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1-2, 4-5, 8, 11-12, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US 20190273909 A1), hereinafter Ye.

Regarding claim 1, Ye discloses: A method comprising: 
receiving a sensor fusion intent descriptive of desired data from a specified environment; (Ye, e.g., Fig. 1 – 3 and 5; para. [0062]; combination of suitable active and passive sensors providing data such as velocity, orientation, acceleration, proximity, etc., of an environment; also see paragraph 66, a sensing system controller as disclosed herein can be configured to process the sensing data from a plurality of sensing systems, and select which sensing system(s) and/or data to utilize for determining a state of the movable object; also see paragraph 69, the sensing system controller can selectively activate and/or operate different sensing systems for different environment types; also see paragraph 82, the sensing system controller can employ a multi-thread hierarchical decision algorithm to cross-check the validity of the data from the different sensing systems with respect to one another, in order to select which sensors and/or data to utilize under various conditions; the process can be implemented as a decision algorithm that determines which sets of sensor data to fuse, when/where to fuse, for different environments and under different operating conditions; Ye’s sensing system controller, e.g., sensing system controller 140 
determining candidate sensors present in the specified environment that may be used to obtain at least a portion of the desired data; and (Ye: Fig. 2, sensing system controller (140); para. [0069]; sensing system controller selecting among different sensors based on their validity; also see Ye as applied above, e.g., Figs. 1-3 and paragraphs 62, 66, 69 and 83, Ye’s selective activation and/or operation of different sensing systems for different environment types suitable for determining a state of the movable object is necessarily preceded by a determination of candidate sensors present in the specified environment that may be used to obtain at least a portion of the desired data).  
	transforming the sensor fusion intent into a sensor fusion manifest by selecting a plurality of the candidate sensors to obtain respective output data (see Ye as applied above, Ye’s selective activation and/or operation of different sensing systems for different environment types suitable for determining a state of the movable object; also see Fig. 3, steps 302, 306), and by defining at least one action to fuse the respective output data into the desired data (Ye, e.g., Fig. 3 and paragraphs 93-95, defining Mahalanobis distance algorithm at step 310; additionally or in the alternative see Fig. 3 and paragraph 96, comparison at step 312; additionally or in the alternative see Fig. 3 and paragraph 96, physical state of the movable object can be determined by updating the estimated physical state to incorporate the observed physical state at step 314 using sensor fusion techniques), wherein the sensor fusion manifest includes an identification of the selected candidate sensors and the at least one action to fuse the respective output data from the selected candidate sensors into the desired data (see Ye as applied above, Ye’s selective activation and/or operation of different sensing systems for different environment types suitable for determining a state of the movable object, e.g., Fig. 3, steps 302, 306, necessarily entails an identification of the selected candidate sensors, e.g., first sensor system and second sensory system and the at least one action, e.g., Mahalanobis distance algorithm and/or comparison and or sensor fusion techniques, to fuse the respective output data from the selected candidate sensors into the desired data).

Regarding claim 2, Ye discloses: The method of claim 1, wherein the determining the candidate sensors present in the specified environment includes identifying candidate sensors (Ye, e.g., para. [0066]; selection of sensors among a sensing systems) from a registry of smart objects that identifies the candidate sensors and their associated functions, the smart objects being digital replicas of the candidate sensors in the specified environment. (Ye, e.g., sensing data (210’),(220’), (230’), (240’), para. [0219]; data from sensing module stored in the memory, including logic/code/program instructions, interpreted here as smart objects being digital replicas of candidate sensors, able to be called and processed by the processing unit.) 

Regarding claim 4, Ye discloses: The method of claim 1, wherein the sensor fusion intent includes a spatial requirement (Ye, e.g., para. [0130]; configured to obtain a spatial configuration), a temporal requirement, (Ye, e.g., para. [0132]; time iterations of                          
                            i
                            =
                            1,2
                            …
                            .
                            n
                        
                    , mappings at time (2) relevant to time (1)) a spatiotemporal requirement, (Ye, e.g., para. [0132]; acquiring multiple images over time) or a domain type. (Ye, e.g., para. [0026]; entity movement and bodily orientation from semantic control inputs of the domain forces acting on an object).  

Regarding claim 5, Ye Discloses: The method of claim 2, comprising: 
sending the sensor fusion manifest to be carried out on a remote computing system. (Ye, e.g., para. [0181]; remote terminal to control various operations of sensor fusion data).  

Regarding claim 8, Ye discloses: The method of claim 1, wherein the manifest further includes spatial, (Ye, e.g., para. [0130]; configured to obtain a spatial configuration) temporal, (Ye, e.g., para. [0132]; time iterations of                          
                            i
                            =
                            1,2
                            …
                            .
                            n
                        
                    , mappings at time 2 relevant to time 1) or spatial temporal relationships (Ye, e.g., para. [0132]; acquiring multiple images over time) between where and when the output data is to be retrieved and fused. (Ye, e.g., para. [0082]; decision algorithm that determines sensor data to fuse, when/where to fuse, for different environments under different operating conditions.).  

Regarding claim 11, Ye discloses a sensor fusion system comprising:
	a smart object registry storing a definition of a plurality of smart objects, the smart objects being digital replicas of a plurality of sensors in a particular environment, the definition of the smart objects including data available from a sensor and/or a method inherent to the sensor (the term “registry” is construed to mean a database or location in which records are stored; Ye, e.g., paragraph 69, the sensing system controller can selectively activate and/or operate different sensing systems for different environment types; as an example, a first sensing system can include sensors that are configured for use in an outdoor environment, a second sensing system can include sensors that are configured for use in an indoor environment, a third sensing system can include sensors that are configured for use in a high altitude environment and so forth; also see paragraph 126, the sensing system controller can detect whether a first vision sensor is malfunctioning or generating inaccurate vision sensing data, and switch from the first vision sensor to one or more other vision sensors to ensure smooth operation and data acquisition; also see Fig. 11 and paragraphs 175-180; the sensing system controller can assess which of the plurality of imaging devices are suitable for vision sensing, and which of the plurality of imaging devices are unsuitable for vision sensing; in particular, table as shown in paragraph 176 shows the operational state of each imaging device as the movable object moves through different environments (A, B, C, and D) and is used by the sensing system controller to assess the suitability of the imaging devices in different environments; at least the table in paragraph 76 constitutes a smart object registry storing a definition of a plurality of virtual representations/replicas of physical objects, e.g., defined capabilities of virtually represented/replicated imaging devices in specified environments; note that the virtual representations/replicas of physical objects in the table include properties of the corresponding physical objects, e.g., operational status (operational, non-operational), sensor type (imaging device), location 
a sensor fusion tool store storing a plurality of algorithms available to fuse data received from a combination of sensors; and (Ye, e.g., paragraph 96, sensor fusion techniques can include an algorithm based on a Kalman filter, an extended Kalman filter (EKF), an unscented Kalman filter (UKF), a particle filter (PF), or suitable combinations thereof; note that Ye’s processor-based arrangement would necessarily include a sensor fusion tool store, e.g., a memory, storing such an algorithm)
at least one processor configured to: (Ye, e.g., para. [0027]; The system may comprise one or more processors).
receive a sensor fusion intent descriptive of desired data from a specified environment; (Ye, e.g., Fig. 1 – 3 and 5; para. [0062]; combination of suitable active and passive sensors providing data such as velocity, orientation, acceleration, proximity, etc., of an environment).  
determine candidate sensors present in the specified environment that may be used to obtain at least a portion of the desired data; and (Ye: Fig. 2, sensing system controller (140); para. [0069]; sensing system controller selecting among different sensors based on their validity).  
transform the sensor fusion intent into a sensor fusion manifest by selecting a plurality of the candidate sensors to obtain respective output data, and (Ye, e.g., Figs 3 – 5, step (310); para. [0092 – 0094]; multiple sensor comparisons outputting a deviation of the input data).  
by defining at least one action to fuse the respective output data into the desired data, (Ye, e.g., para. [0093 – 0095]; Mahalanobis distance:                         
                            
                                
                                    D
                                
                                
                                    M
                                
                            
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            z
                                        
                                        
                                            k
                                        
                                    
                                    -
                                    
                                        
                                            C
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            
                                                
                                                    μ
                                                
                                                -
                                            
                                        
                                        
                                            k
                                        
                                    
                                    )
                                
                                
                                    T
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                    
                                    
                                        -
                                        1
                                    
                                
                                
                                    (
                                    
                                        
                                            z
                                        
                                        
                                            k
                                        
                                    
                                    -
                                    
                                        
                                            C
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            
                                                
                                                    μ
                                                
                                                -
                                            
                                        
                                        
                                            k
                                        
                                    
                                    )
                                
                            
                        
                     algorithm defined)
wherein the sensor fusion manifest includes an identification of the selected candidate sensors (Ye, e.g., Fig. 5; Fig. 12; para. [0107 – 0109]; sensors 1 – 3 are distinguished and selected or not selected)  and the at least one action to fuse the respective output data from the selected candidate sensors into the desired data. (Ye, e.g., Fig. 3, box (314); Fig. 5, boxes (532 and 534), (536 – 538); para. [0116 – 0117]; calculates deviation using either a Mahalanobis distance or Euclidean distance to output fused data of selected sensors based on calculations).

Regarding claim 12, Ye discloses The system of claim 11, wherein the at least one processor (Ye, e.g., para. [0027]; The system may comprise one or more processors) configured to determine the candidate sensors present in the specified environment (Ye: Fig. 2, sensing system controller (140); para. [0069]; sensing system controller selecting among different sensors based on their validity) is configured to identify candidate sensors from the smart object registry. (Ye, e.g., para. [0071]; The sensing system controller may employ a multi-thread hierarchical decision algorithm for selecting which of the sensing system(s) and/or sensing data to utilize under various conditions.).  

Regarding claim 14, The system of claim 11, wherein the sensor fusion intent includes a spatial requirement, (Ye, e.g., para. [0130]; configured to obtain a spatial configuration) a temporal requirement, (Ye, e.g., para. [0132]; time iterations of                          
                            i
                            =
                            1,2
                            …
                            .
                            n
                        
                    , mappings at time (2) relevant to time (1)) a spatiotemporal requirement, (Ye, e.g., para. [0132]; acquiring multiple images over time) or a domain type. (Ye, e.g., para. [0026]; entity movement and bodily orientation from semantic control inputs of the domain forces acting on an object).  

Regarding claim 15, The system of claim 12, wherein the at least one processor is further configured to: (Ye, e.g., para. [0027]; The system may comprise one or more processors).
send the sensor fusion manifest to be carried out on a remote computing system. (Ye, e.g., para. [0181]; remote terminal to control various operations of sensor fusion data).  

Regarding claim 18, The system of claim 11, wherein the manifest further includes spatial, (Ye, e.g., para. [0130]; configured to obtain a spatial configuration) temporal, (Ye, e.g., para. [0132]; time iterations of                          
                            i
                            =
                            1,2
                            …
                            .
                            n
                        
                    , mappings at time 2 relevant to time 1) or spatial temporal relationships (Ye, e.g., para. [0132]; acquiring multiple images over time) between where and when the output data is to be retrieved and fused. (Ye, e.g., para. [0082]; decision algorithm that determines sensor data to fuse, when/where to fuse, for different environments under different operating conditions.).  


Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

11. 	Claims 3, 6-7, 9-10, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Sankar et al. (US 20160299959 A1), hereinafter Sankar.

Regarding claim 3, Ye discloses: The method of claim 1, wherein sensor fusion algorithms available for fusing data are cataloged in a sensor fusion tool store (Ye, e.g., para. [0219]; memory unit storing logic, code, and/or programs to perform any suitable embodiment of the described methods herein) storing a plurality of algorithms (Ye, e.g., para. [0079]; machine vision algorithm, features from accelerated segment test (FAST) algorithm, binary robust independent elementary features (BRIEF) algorithm) available to fuse data received from a combination of sensors, (Ye, e.g., Fig. 12, step (1232), (1230), (1242), (1243), (1244), (1238), (1240), para. [0194]; IMU data fused with GPU data).  
	wherein the defining at least one action (Ye, e.g., Fig. 3, step (310), para. [0092]; determining a deviation, interpreted as defining at least one action) to fuse the respective output data into the desired data comprises: (Ye, e.g., para. [0099 – 0101]; Kalman filter for fusing GPS and IMU sensed data).  
determining at least one algorithm to fuse the respective output data into the desired data (Ye, e.g., para. [0096]; determines the use of the Kalman filter to fuse the output data into the desired data).
Ye is not relied upon as explicitly disclosing: from the sensor fusion tool store. 
However, Sankar further discloses: from the sensor fusion tool store. (Sankar, e.g., Fig. 3, step (306); accessing a shared library comprising multiple sensor input from sensor modules and devices; Fig. 4, step (404), (406), para. [0057 – 0058]; interaction mechanism processes configuration data defining entity activity that translate into control inputs).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s catalog of sensor fusion algorithms, fused output data, and algorithm determination with Sankar’s shared library, examiner notes as synonymous with sensor fusion tool store, because Sankar’s implementation of a shared library (110), step (306) publishes information to any connected device to more efficiently interpolate meaningful information. (Sankar, e.g., para. [0023]; These measurements undergo cross-synthesis whereby various ones of the devices (102) and/or the sensor modules (116) access the input data and perform additional processing, such as speech/facial/gesture recognition, which is published in the shared library (11) for another device and/or sensor module to add meaningful and useful information.  After a period of time, the monitoring 
	
Regarding claim 6, Ye discloses: The method of claim 2, comprising: 
after receiving the sensor fusion intent, (Ye, e.g., Fig. 12, step (1202), (1206), para. [0182]; receive sensor data from both IMU and GPS) 
Ye is not relied upon as explicitly disclosing: analyzing the sensor fusion intent using semantic mapping, ontologies, or natural language processing to extract information used to identify the candidate sensors from the registry of smart objects.
However, Sankar further discloses: analyzing the sensor fusion intent (Sankar, e.g., Fig. 2, common knowledge data component (204), para. [0045]; analysis of an entity state) using semantic mapping, ontologies, or natural language processing (Sankar, e.g., Fig. 2, common knowledge data component (204), para. [0041]; sensor interface that defines common properties) to extract information used to identify the candidate sensors from the registry of smart objects. (Sankar, e.g., Fig. 3, box (306), box (310), box (312); para. [0056]; extracting entity state data).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s fusion intent with Sankar’s sensor fusion intent analysis and information extraction because Sankar improves upon Ye by allowing for the computer mechanism to pull from multimodal input data and current command input and multiple events. (Sankar, e.g., para. [0056]; In one implementation, the entity state data may be a portion of the multimodal input data that comprises an entity pose, a current command/control input for the computerized device component and one or more events (e.g., an event indicating that the entity travel outside of a sensing range.).
  
Regarding claim 7, Ye discloses: The method of claim 1, comprising: 
after receiving the sensor fusion intent, (Ye, e.g., Fig. 12, step (1202), (1206), para. [0182]; receive sensor data from both IMU and GPS) analyzing the sensor fusion intent using semantic mapping, ontologies, or natural language processing to extract information used to identify at least one algorithm from a sensor fusion tool store storing a plurality of algorithms available (Ye, e.g., para. [0079]; machine vision algorithm, features from accelerated segment test (FAST) algorithm, binary robust independent elementary features (BRIEF) algorithm) to fuse data received from a combination of sensors. (Ye, e.g., Fig. 12, step (1232), (1230), (1242), (1243), (1244), (1238), (1240), para. [0194]; IMU data fused with GPU data).  
Ye is not relied upon as explicitly disclosing: analyzing the sensor fusion intent using semantic mapping, ontologies, or natural language processing 
However, Sankar further discloses: analyzing the sensor fusion intent (Sankar, e.g., Fig. 2, common knowledge data component (204), para. [0045]; analysis of an entity state) using semantic mapping, ontologies, or natural language processing (Sankar, e.g., Fig. 2, common knowledge data component (204), para. [0041]; sensor interface that defines common properties). 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s fusion data from a bination of sensors with Sankar’s semantic mapping, ontologies, or natural language processing because Sankar implements a control mechanism to respond to opportunistic changes of the common knowledge. (Sankar, e.g., para. [0042]; the common knowledge data component (204) may also implement an explicit control mechanism permitting the sources (2021) – (202m) to respond opportunistically to changes on the common knowledge data component (204).  
	
Regarding claim 9, Ye is not relied upon as explicitly disclosing: The method of claim 2, further comprising performing a closed loop adjustment of the sensors associated with the smart objects based on analyzing the sensor fusion manifest under deployment.
The method of claim 2, further comprising performing a closed loop adjustment of the sensors associated with the smart objects based on analyzing the sensor fusion manifest under deployment. (Sankar, e.g., Fig. 4, para. [0013], para. [0057]; closed loop control system illustrated making adjustment to sensors; configuration data defining entity activities, interpreted here as smart objects; control inputs for a computerized device component).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s determining the candidate sensor present in the environment and their associate functions with Sankar’s performing a close loop adjustment from the input of the associated sensors because Sankar teaches the fusing of spatiotemporal transduced data such as combined speech, gesture data, and movements. (Sankar, e.g., para. [0057]; The interaction mechanism receives the configuration data via a sensor fusion interface.  The entity activity may include (multi-modal) symbolic activity, such as combined speech/gesture data, that represents a specific command.  The entity activity may also include actual movements that are to be projected onto a display and performed by a virtual character).  

Regarding claim 10, Ye is not relied upon as explicitly disclosing: The method of claim 5, wherein the smart objects comprise an application programmable interface (API) for receiving requests for data from the remote computing system. 
However, Sankar further discloses: The method of claim 5, wherein the smart objects comprise an application programmable interface (API) for receiving requests for data from the remote computing system. (Sankar, e.g., Fig. 6, server object (610), (612), computing object/device (620), (622), (624), (626), (628), application (634); para. [0065]; computing objects making using of an API, or other object, software, firmware and/or hardware suitable for communication for applications of this embodiment).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s execution through a remote computer with Sankar, e.g., para. [0079]; Also, there are multiple ways to implement the same or similar functionality, e.g., an appropriate API, tool kit, driver code, operating system, control, standalone or downloadable software object, etc. which enables applications and services to take advantage of the techniques provided herein. Thus, embodiments herein are contemplated from the standpoint of an API (or other software object), as well as from a software or hardware object that implements one or more embodiments as described herein.).

Regarding claim 13, Ye discloses: The system of claim 11, wherein the at least one processor (Ye, e.g., para. [0027]; The system may comprise one or more processors) configured to define the at least one action to fuse the respective output data into the desired data is configured to: (Ye, e.g., para. [0093 – 0095]; Mahalanobis distance:                         
                            
                                
                                    D
                                
                                
                                    M
                                
                            
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            z
                                        
                                        
                                            k
                                        
                                    
                                    -
                                    
                                        
                                            C
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            
                                                
                                                    μ
                                                
                                                -
                                            
                                        
                                        
                                            k
                                        
                                    
                                    )
                                
                                
                                    T
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                    
                                    
                                        -
                                        1
                                    
                                
                                
                                    (
                                    
                                        
                                            z
                                        
                                        
                                            k
                                        
                                    
                                    -
                                    
                                        
                                            C
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            
                                                
                                                    μ
                                                
                                                -
                                            
                                        
                                        
                                            k
                                        
                                    
                                    )
                                
                            
                        
                     algorithm defined)
determine at least one algorithm to fuse the respective output data into the desired data (Ye, e.g., para. [0096]; determines the use of the Kalman filter to fuse the output data into the desired data) 
Ye is not relied upon as explicitly disclosing: from the sensor fusion tool store.
However, Sankar further discloses: from the sensor fusion tool store. (Sankar, e.g., Fig. 3, step (306); accessing a shared library comprising multiple sensor input from sensor modules and devices; Fig. 4, step (404), (406), para. [0057 – 0058]; interaction mechanism processes configuration data defining entity activity that translate into control inputs).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s at least one processor to fuse the respective output data with Sankar’s sensor fusion tool store because Sankar improves on the applicant’s invention by utilizing the sensor output data fusion to be implemented in both a physical and virtual environment, e.g., see Fig. 4, box (414) and box (416) of Sankar.  

The system of claim 12, wherein the at least one processor is further configured to: (Ye, e.g., para. [0027]; The system may comprise one or more processors).
after receiving the sensor fusion intent, (Ye, e.g., Fig. 12, step (1202), (1206), para. [0182]; receive sensor data from both IMU and GPS).
Ye is not relied upon as explicitly disclosing: analyze the sensor fusion intent using semantic mapping, ontologies, or natural language processing to extract information used to identify the candidate sensors from the smart object registry.
However, Sankar further discloses: analyze the sensor fusion intent (Sankar, e.g., Fig. 2, common knowledge data component (204), para. [0045]; analysis of an entity state) using semantic mapping, ontologies, or natural language processing (Sankar, e.g., Fig. 2, common knowledge data component (204), para. [0041]; sensor interface that defines common properties) to extract information used to identify the candidate sensors from the smart object registry. (Sankar, e.g., Fig. 3, box (306), box (310), box (312); para. [0056]; extracting entity state data). 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s fusion intent with Sankar’s sensor fusion intent analysis and information extraction because Sankar improves upon Ye by allowing for the computer mechanism to pull from multimodal input data and current command input and multiple events. (Sankar, e.g., para. [0056]; In one implementation, the entity state data may be a portion of the multimodal input data that comprises an entity pose, a current command/control input for the computerized device component and one or more events (e.g., an event indicating that the entity travel outside of a sensing range.).

Regarding claim 17, Ye discloses: The system of claim 11, wherein the at least one processor is further configured to: (Ye, e.g., para. [0027]; The system may comprise one or more processors).
after receiving the sensor fusion intent, (Ye, e.g., Fig. 12, step (1202), (1206), para. [0182]; receive sensor data from both IMU and GPS) 
to extract information used to identify at least one algorithm (Ye, e.g., para. [0096]; determines the use of the Kalman filter to fuse the output data into the desired data) 
Ye is not relied upon as explicitly disclosing: The system of claim 11, wherein the at least one processor is further configured to: after receiving the sensor fusion intent, analyze the sensor fusion intent using semantic mapping, ontologies, or natural language processing to extract information used to identify at least one algorithm from the sensor fusion tool store.
However, Sankar further discloses: The system of claim 11, wherein the at least one processor is further configured to: after receiving the sensor fusion intent, analyze the sensor fusion intent using semantic mapping, ontologies, or natural language processing to extract information used to identify at least one algorithm from the sensor fusion tool store.
analyze the sensor fusion intent (Sankar, e.g., Fig. 2, common knowledge data component (204), para. [0045]; analysis of an entity state) using semantic mapping, ontologies, or natural language processing (Sankar, e.g., Fig. 2, common knowledge data component (204), para. [0041]; sensor interface that defines common properties)
from the sensor fusion tool store. (Sankar, e.g., Fig. 3, step (306); accessing a shared library comprising multiple sensor input from sensor modules and devices; Fig. 4, step (404), (406), para. [0057 – 0058]; interaction mechanism processes configuration data defining entity activity that translate into control inputs).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s receiving fusion intent and extraction of information with Sankar’s fusion intent analysis because Sankar implements a control mechanism to respond to opportunistic changes of the common knowledge. (Sankar, e.g., para. [0042]; the common knowledge data component (204) may also implement an explicit control mechanism permitting the sources (2021) – (202m) to respond opportunistically to changes on the common knowledge data component (204).  

The system of claim 12, wherein the at least one processor is further configured to (Ye, e.g., para. [0027]; The system may comprise one or more processors).
Ye is not relied upon as explicitly disclosing: perform a closed loop adjustment of the sensors associated with the smart objects based on analyzing the sensor fusion manifest under deployment. 
However, Sankar further discloses: perform a closed loop adjustment of the sensors associated with the smart objects based on analyzing the sensor fusion manifest under deployment. (Sankar, e.g., Fig. 4, para. [0013], para. [0057]; closed loop control system illustrated making adjustment to sensors; configuration data defining entity activities, interpreted here as smart objects; control inputs for a computerized device component).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s determining the candidate sensor present in the environment and their associate functions with Sankar’s performing a close loop adjustment from the input of the associated sensors because Sankar teaches the fusing of spatiotemporal transduced data such as combined speech, gesture data, and movements. (Sankar, e.g., para. [0057]; The interaction mechanism receives the configuration data via a sensor fusion interface.  The entity activity may include (multi-modal) symbolic activity, such as combined speech/gesture data, that represents a specific command.  The entity activity may also include actual movements that are to be projected onto a display and performed by a virtual character).  

Regarding claim 20, Ye is not relied upon as explicitly disclosing: The system of claim 15, wherein the smart objects comprise an application programmable interface (API) for receiving requests for data from the remote computing system. 
However, Sankar further discloses: The system of claim 15, wherein the smart objects comprise an application programmable interface (API) for receiving requests for data from the remote computing system. (Sankar, e.g., Fig. 6, server object (610), (612), computing object/device (620), (622), (624), (626), (628), application (634); para. [0065]; computing objects making using of an 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s execution through a remote computer with Sankar’s API because Sankar takes advantage of definitions and protocols to improve the efficiency of application communication. (Sankar, e.g., para. [0079]; Also, there are multiple ways to implement the same or similar functionality, e.g., an appropriate API, tool kit, driver code, operating system, control, standalone or downloadable software object, etc. which enables applications and services to take advantage of the techniques provided herein. Thus, embodiments herein are contemplated from the standpoint of an API (or other software object), as well as from a software or hardware object that implements one or more embodiments as described herein.).

Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US 5850625 A to Maren et al. to sensor fusion apparatus and method
US 2019/0306011 A1 to Fenoglio et al. to deep fusion reasoning engine
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116.  The examiner can normally be reached on Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.S.V./             Examiner, Art Unit 2863              

/DANIEL R MILLER/             Primary Examiner, Art Unit 2863